DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's submission filed on 12/17/2021 has been entered. It is noted that the status identifier of claim 38 is incorrectly listed as “Withdrawn.” The applicant is required to correct the status identifier in any subsequent listing of claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21, 25, 26, 28, 30, 35 and 38-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 7,473,659 to Sytz in view of USPN 5,173,356 to Eaton.
Claims 19, 40 and 41, Sytz discloses an apparatus for bedding, the apparatus comprising a mattress cover comprising an outer fabric layer, an optional intermediate filler fabric layer, and an inner fire barrier fabric layer, wherein the mattress cover encloses a polymeric foam core (see entire document including column 1, lines 48-64, column 5, lines 46-64, and the Examples).  
Sytz discloses that polyester may be used to construct the outer fabric layer (Table 1) but Sytz does not appear to specifically mention the use of low density polyethylene (LDPE). Eaton discloses that it is known in the mattress art to construct mattress covers and tickings from polyester or LDPE (see entire document including column 3, lines 19-39, column 5, lines 1-21, column 8, lines 5-48, and column In re Leshin, 125 USPQ 416. Plus, Sytz discloses that the fabric material may be polyester (column 6, lines 31-43) and Eaton discloses that polyester and LDPE are known in the art to be substitutable equivalents (column 3, lines 25-39). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the outer fabric layer of Sytz from LDPE, because polyester and LDPE are known in the mattress cover art to be functionally equivalent materials. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR v. Teleflex.
Further, Sytz discloses that nonwoven cover layer fabrics are “not preferred because they require lamination in a separate step, which increases the handling, processing, and risk of delamination, while reducing the hand and drapability of the fabric” (column 3, lines 21-26). Eaton discloses a self-bonded nonwoven fabric that can be used “without secondary bonding” (column 3, lines 48-63 and column 5, lines 1-21). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Sytz from the self-bonded, nonwoven LDPE fabric cover layer of Eaton, motivated by a desire to produce the mattress with a nonwoven fabric cover layer that does not require lamination in a separate step. Further, Eaton discloses that the self-bonded LDPE nonwoven fabric cover layer provides advantages including uniform basis weight and improved tensile strength (column 3, lines 48-63). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Sytz from the self-bonded, nonwoven LDPE fabric cover layer of Eaton, motivated by a desire to produce the mattress cover with uniform basis weight and/or improved tensile strength.
In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123. 
Regarding the LDPE barrier layer being melted onto an outer surface of the fabric flame barrier layer to define the barrier layer, Sytz discloses that the layers are to be unitary and integrally formed to prevent delamination (column 1, lines 48-63 and column 2, lines 33-46). Eaton discloses that it is known in the art to bond layers by thermal bonding (column 9, line 45 to column 10, line 23). Therefore, it would have been obvious to one having ordinary skill in the art to thermally (melt) bond the layers motivated by a desire to integrally unite the layers to prevent delamination. 
Claims 20, 21, 41 and 43, neither Sytz nor Eaton teaches or suggests the use of recycled fabric material and Eaton clearly teaches that the fabric may consist of LDPE with no foreign material present and that all additives are optional (column 5, lines 1-21 and column 8, lines 36-40). The Office takes official notice (traversed and then evidenced) that virgin LDPE is safe for food contact. Therefore, the cover layer taught by the applied prior art appears to be food-grade compliant as claimed. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Plus, LDPE can only be one of recycled or virgin. Considering that there is a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (KSR v. Teleflex). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LDPE cover fabric from any suitable LDPE material, such as virgin LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its availability, suitability and desired characteristics. 
Further still, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). Therefore, it would have been obvious to one having ordinary skill in the art to produce the LDPE fabric from the claimed food-grade LDPE, motivated by a desire to produce a cleaner product. 
Claims 25 and 44, the apparatus comprises a mattress and the core is configured to maintain the shape of the mattress (column 5, lines 46-64).

Claim 28, the fire barrier layer may comprise cotton (column 4, lines 24-67).
Claim 30, 35, 42 and 45, the intermediate filler fabric layer may be considered the claimed cushioning layer. Alternatively, it would have been obvious to one having ordinary skill in the art to include two fire barrier (e.g. cotton) layers motivated by a desire to further improve fire resistance. The mere duplication of parts has no patentable significance. MPEP 2144.04. The fire barrier layer may be considered a flame barrier or a substrate or cushioning layer (column 1, lines 48-64) and the fire barrier layer may comprise cotton (column 4, lines 24-67).
Claims 35, 39 and 42, it is the Office’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cotton from any 
Claim 38, the mattress is sized to fit a type of furniture selected from the group consisting of: basinets, cribs, cradles, and beds (column 5, lines 46-64).
Claim 40 and 44, Sytz discloses that polyester may be used to construct the filler layer (Table 1) but Sytz does not appear to specifically mention the use of low density polyethylene (LDPE). Eaton discloses that it is known in the mattress art to construct mattress covers and tickings from polyester or LDPE (see entire document including column 3, lines 19-39, column 5, lines 1-21, column 8, lines 5-48, and column 9, line 45 through column 10, line 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the filler layer of Sytz from LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its availability, suitability and desired characteristics. In re Leshin, 125 USPQ 416. Plus, Sytz discloses that the filler material may be polyester (column 6, lines 31-43) and Eaton discloses that polyester and LDPE are known in the art to be substitutable equivalents (column 3, lines 25-39). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the filler layer of Sytz from LDPE, because polyester and LDPE are known in the mattress cover art to be functionally equivalent materials. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR v. Teleflex.




Regarding the LDPE filler layer being melted onto a surface of the outer fabric (second) layer to define the filler (first) layer, Sytz discloses that the layers are to be unitary and integrally formed to prevent delamination (column 1, lines 48-63 and column 2, lines 33-46). Eaton discloses that it is known in the art to bond layers by thermal bonding (column 9, line 45 to column 10, line 23). Therefore, it would have been obvious to one having ordinary skill in the art to thermally (melt) bond the layers motivated by a desire to integrally unite the layers to prevent delamination. 
Claim 43, the fabric layer may comprise a velour fabric (column 3, lines 18-55).
Claim 46, the core has a shape of a right rectangular prism (column 6, lines 58-60). Plus, the Office takes official notice (now admitted prior art) that it is well-known in the mattress art to construct mattresses with the claimed shape.


Claims 19-21, 25, 26, 28, 30, 35, and 38-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 3,959,833 to Burke in view of USPN 7,473,659 to Sytz and USPN 5,173,356 to Eaton.
Claims 19-21, 40 and 41, Burke discloses a mattress comprising a cover (barrier) layer enclosing a polymeric core (see entire document including column 2, lines 48-64). Burke discloses that the cover layer may be a polyethylene (PE) fabric but Burke does not appear to specifically mention low density polyethylene (LDPE). Eaton discloses that it is known in the art to construct mattress covers from LDPE fabric (see entire document including column 3, lines 19-39, column 5, lines 1-21, column 8, lines 5-48, and column 9, line 45 through column 10, line 2). 
The current claims do not require a nonwoven fabric cover layer so the claims do not require the substitution of the entire nonwoven fabric of Eaton for the fabric cover layer of Burke. On the contrary, the current claims only require the barrier layer comprise LDPE. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric cover layer of Burke from LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its availability, suitability and desired characteristics. In re Leshin, 125 USPQ 416. Burke discloses that the fabric cover layer material may be nylon or polyethylene (column 2, lines 55-59) and Eaton discloses that polyamide (nylon), polyethylene, and LDPE are known in the art to be substitutable equivalents (column 3, lines 25-39). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Burke from LDPE, because nylon, polyethylene, and LDPE are known in the mattress cover art to be functionally equivalent materials. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR v. Teleflex.

Burke does not appear to mention placing a fabric flame barrier between the barrier layer and the mattress core but Sytz discloses that it is known in the mattress art to provide a fire barrier fabric intermediate a mattress outer layer and a mattress core (see entire document including column 2, lines 33-46, column 4, lines 24-67, and column 5, lines 46-64). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert a fabric flame barrier between the outer barrier layer and mattress core of Burke, motivated by a desire to provide the mattress with fire protection. Sytz discloses that the layers are to be unitary and integrally formed to prevent delamination (column 1, lines 48-63 and column 2, lines 33-46) and Eaton discloses that it is known in the art to thermally bond layers (column 9, line 45 to column 10, line 23). Therefore, it would have been obvious to one having ordinary skill in the art to thermally (melt) bond the layers motivated by a desire to integrally unite and layers to prevent delamination. 
Claims 20, 21, 41 and 43, neither Burke nor Eaton teaches or suggests the use of recycled fabric material and Eaton clearly teaches that the fabric may consist of LDPE with no foreign material present and that all additives are optional (column 5, lines 1-21 and column 8, lines 36-40). The Office takes official notice (traversed and then evidenced) that virgin LDPE is safe for food contact. Therefore, the cover layer taught by the applied prior art appears to be food-grade compliant as claimed. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Plus, LDPE can only be one of recycled or virgin. Considering that there is a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (KSR v. Teleflex). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LDPE cover fabric from any suitable LDPE material, such as virgin LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Further still, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). Therefore, it would have been obvious to one having ordinary skill in the art to produce the LDPE fabric cover layer from the claimed food-grade LDPE, motivated by a desire to produce a cleaner product. 

Claims 26 and 45, Sytz does not appear to explicitly mention quilting the outside fabric layer but Sytz does disclose that the outside fabric layer can be decorated with a pattern design (column 4, lines 3-5). The Office takes official notice (now admitted prior art) that it is known in the mattress art to quilt a fabric layer to provide decoration. Therefore, it would have been obvious to one having ordinary skill in the art to quilt the outside fabric layer motivated by a desire to provide decoration. The outer fabric layer may be considered the claimed fabric layer and the claimed foundation layer, the filler layer may be considered the claimed barrier layer and the claimed upholstery layers, and/or the fire barrier fabric layer maybe considered the claimed fabric flame barrier layer and the claimed upholstery layers.
Claim 28, fire barrier layer may be considered a flame barrier and a substrate and the fire barrier layer may comprise cotton (column 4, lines 24-67).
Claims 30, 35, 42 and 45, it would have been obvious to one having ordinary skill in the art to include two fire barrier layers motivated by a desire to further improve fire resistance. The mere duplication of parts has no patentable significance. MPEP 2144.04. The fire barrier layer may be considered a flame barrier or a substrate or cushioning layer (column 1, lines 48-64) and the fire barrier layer may comprise cotton (column 4, lines 24-67).
Claims 35, 39 and 42, it is the Office’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter. Plus, it would have been obvious to 
Claim 38, the mattress is sized to fit a type of furniture selected from the group consisting of: basinets, cribs, cradles, and beds (column 1, lines 4-11).
Claims 40 and 44, Burke does not appear to mention the mattress cover comprising first and second fabric layers but Sytz discloses that it is known in the mattress cover art to construct a mattress cover with a first and second fabric layer, each made of same fabric material, such that the outer fabric provides a decorative appearance (see entire document including column 2, lines 33-46, column 4, lines 24-67, and column 5, lines 46-64). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to affix an outer (LDPE) fabric layer to the (LDPE) barrier layer, motivated by a desire to provide the mattress with a decorative appearance.
Claim 43, the fabric layer may comprise a velour fabric (column 3, lines 18-55).
	Claim 46, the core has a shape of a right rectangular prism (Figure 1). 

Claims 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPAP 2004/0122396 to Maldonado in view of (if necessary) USPN 5,173,356 to Eaton.
Claim 47, Maldonado discloses a mattress cover comprising an outer and/or inner waterproof LDPE barrier layer and a fabric layer (see entire document including [0002]-[0006] and [0035]-[0040]). Maldonado does not appear to mention specific mattress constructions but the Office takes official notice (now admitted prior art) that it is conventional for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enclose a polymeric or innerspring mattress with the mattress cover of Maldonado, motivated by a desire to form a mattress with the benefits disclosed by Maldonado such as good stain masking and enhanced fluid handling functionality.

Claim 48, Maldonado fails to teach or suggest the use of recycled LDPE film material. The Office takes official notice (traversed and then evidenced) that virgin LDPE is safe for food contact. Therefore, the film taught by Maldonado appears to be food-grade compliant as claimed. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Plus, LDPE can only be one of recycled or virgin. Considering that there is a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (KSR v. Teleflex). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LDPE film from any suitable LDPE material, such as virgin LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its availability, suitability and desired characteristics. 
Further still, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). Therefore, it would have been obvious to one having ordinary skill in the art to produce the LDPE film from the claimed food-grade LDPE, motivated by a desire to produce a cleaner product. 
Claim 49, the fabric layer comprises one or more materials selected from the group of materials consisting of: cotton, organic cotton, polyester, recycled polyester, polypropylene, polylactic acid, wool, and polyurethane [0040].

Claims 19-21, 25, 26, 28, 30, 35, and 38-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPAP 2004/0122396 to Maldonado in view of (if necessary) USPN 5,173,356 to Eaton as applied to claims 47-49 above, and further in view of USPN 7,473,659 to Sytz.
Claims 19 and 25, Maldonado does not appear to mention disposing a fabric flame barrier layer between the core and the LDPE barrier layer but Sytz discloses that it is known in the mattress cover art to dispose a fabric fire barrier layer (and an optional filler layer) on the surface of the cover facing the mattress core to provide fire protection (see entire document including column 1, lines 48-64 and column 4, lines 24-67). Therefore, it would have been obvious to one having ordinary skill in the art to include a fabric fire barrier layer (and optionally the filler layer), as taught by Sytz, motivated by a desire to provide the apparatus for bedding with fire protection.  

Claims 19-21, 25, 26, 28, 30, 35, and 38-50, in addition to, or in place of, the above official notice regarding mattress construction, Sytz discloses that it is known in the mattress art for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress (column 5, lines 46-64). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enclose a polymeric or innerspring mattress with the mattress cover of Maldonado, motivated by a desire to form a mattress with the benefits disclosed by Maldonado such as good stain masking and enhanced fluid handling functionality.
Claims 20, 21, 41 and 43, Maldonado fails to teach or suggest the use of recycled LDPE film material. The Office takes official notice (traversed and then evidenced) that virgin LDPE is safe for food contact. Therefore, the film taught by Maldonado appears to be food-grade compliant as claimed. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).


KSR v. Teleflex). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LDPE film from any suitable LDPE material, such as virgin LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its availability, suitability and desired characteristics. 
Further still, the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”). Therefore, it would have been obvious to one having ordinary skill in the art to produce the LDPE film from the claimed food-grade LDPE, motivated by a desire to produce a cleaner product. 





Claim 28, the fire barrier layer may comprise cotton (column 4, lines 24-67).
Claim 30, 35, 42 and 45, the fabric layer of Maldonado may be considered the claimed cushioning layer and/or the intermediate filler fabric layer of Sytz may be considered the claimed cushioning layer. Alternatively, it would have been obvious to one having ordinary skill in the art to include two fire barrier (e.g. cotton) layers motivated by a desire to further improve fire resistance. The mere duplication of parts has no patentable significance. MPEP 2144.04. The fire barrier layer may comprise cotton (column 4, lines 24-67).
Claims 35, 39 and 42, it is the Office’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter. Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cotton from any 
Claim 38, Sytz discloses that a mattress may be sized to fit a type of furniture selected from the group consisting of: basinets, cribs, cradles, and beds (column 5, lines 46-64). Therefore, it would have been obvious to one having ordinary skill in the art to construct the mattress as claimed based on the intended use. 
Claim 40 and 44, Maldonado discloses a mattress cover comprising an outer and/or inner LDPE barrier layer and a fabric layer (see entire document including [0002]-[0006] and [0035]-[0040]). Maldonado does not appear to mention specific mattress constructions but the Office takes official notice (now admitted prior art) that it is conventional for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to enclose a polymeric or innerspring mattress with the mattress cover of Maldonado, motivated by a desire to form a mattress with the benefits disclosed by Maldonado such as good stain masking and enhanced fluid handling functionality.
Maldonado does not appear to mention disposing a fabric flame barrier layer between the core and the LDPE barrier layer but Sytz discloses that it is known in the mattress cover art to dispose a fabric fire barrier layer (and an optional filler layer) on the surface of the cover facing the mattress core (see entire document including column 1, lines 48-64 and column 4, lines 24-67). Therefore, it would have been obvious to one having ordinary skill in the art to include a fabric fire barrier layer (and optionally the filler layer), as taught by Sytz, motivated by a desire to provide the apparatus for bedding with fire protection.  





Claim 43, Maldonado does not appear to mention the fabric layer comprising the claimed construction but Sytz discloses that it is known in the art for a fabric to comprise a velour fabric (column 3, lines 18-55). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claim 46, the core has a shape of a right rectangular prism (column 6, lines 58-60). Plus, the Office takes official notice (now admitted prior art) that it is well-known in the mattress art to construct mattresses with the claimed shape.
Claim 50, the cotton flame barrier of Sytz (column 4, lines 24-67) may be considered the claimed cotton cushioning layer.









Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but are not persuasive.

Sytz in view of Eaton
The Applicant asserts that one skilled in the art would not have modified the outer fabric (cover) layer of Sytz to be made from LDPE material because the fabric of Eaton is a nonwoven fabric and because Sytz states that nonwoven fabrics are “not preferred” because they risk delamination (column 3, lines 18-55). Applicant’s argument is not persuasive.
The current claims do not require a nonwoven fabric cover layer so the claims do not require the substitution of the entire nonwoven fabric of Eaton for the fabric cover layer of Sytz. On the contrary, the current claims only require the cover layer comprise LDPE. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric cover layer of Sytz from LDPE, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its availability, suitability and desired characteristics. In re Leshin, 125 USPQ 416. Sytz discloses that the fabric cover layer material may be polyester (column 6, lines 31-43) and Eaton discloses that polyester and LDPE are known in the art to be substitutable equivalents (column 3, lines 25-39). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Sytz from LDPE, because polyester and LDPE are known in the mattress cover art to be functionally equivalent materials. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR v. Teleflex.


It is noted that even if Eaton had failed to teach a nonwoven fabric that eliminates the Sytz disclosed disadvantage of using a nonwoven fabric cover layer, Sytz clearly allows for the use of a nonwoven fabric cover layer. Sytz does not teach that the use of a nonwoven fabric cover layer destroys the invention but rather that the use of a nonwoven fabric cover layer has a disadvantage. All the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123. 



Burke in view of Eaton and Sytz
The Applicant asserts that there is no motivation to construct the mattress cover of Burke from LDPE. The Examiner disagrees. Burke discloses a mattress comprising a cover layer enclosing a polymeric foam core (see entire document including column 2, lines 48-64). Burke discloses that the cover layer may be a polyethylene (PE) fabric but Burke does not appear to specifically mention low density polyethylene (LDPE). Eaton discloses that it is known in the art to construct mattress covers from LDPE fabric (column 3, lines 19-39, column 5, lines 1-21, column 8, lines 5-48, and column 9, line 45 through column 10, line 2). 
The current claims do not require a nonwoven fabric cover layer so the claims do not require the substitution of the entire nonwoven fabric of Eaton for the fabric cover layer of Burke. On the contrary, the current claims only require the cover layer comprise LDPE. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric cover layer of Burke from LDPE, because it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416. Burke discloses that the fabric cover layer material may be nylon or polyethylene (column 2, lines 55-59) and Eaton discloses that polyamide (nylon), polyethylene, and LDPE are known in the art to be substitutable equivalents (column 3, lines 25-39). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Burke from LDPE, because nylon, polyethylene, and LDPE are known in the mattress cover art to be functionally equivalent materials. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result. KSR v. Teleflex.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Further, Eaton discloses a self-bonded LDPE nonwoven fabric cover layer that provides advantages including uniform basis weight and improved tensile strength (column 3, lines 48-63). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cover fabric layer of Burke from the self-bonded, nonwoven LDPE fabric cover layer of Eaton, motivated by a desire to produce the cover layer of Burke without needing a separate bonding step, to produce the cover layer with uniform basis weight, and/or to produce the cover layer with improved tensile strength.


The Applicant also asserts that there is no motivation to include a fabric flame barrier in the invention Burke because a fabric flame barrier would allegedly have to be knitted to the water resistant cover layer of Burke resulting in water permeable openings in the cover layer. As explained above, the Applicant is mistakenly under the impression that Burke requires a waterproof cover layer. On the contrary, Burke does not require a waterproof cover layer but rather states that a “water resistant or repellant” cover is preferable (column 2, lines 55-59). Plus, Sytz does not require the flame barrier be knitted to the cover layer and Eaton discloses that one skilled in the art is aware of methods of bonding fabric layers that do not result in openings, such as thermal bonding (column 10, lines 3-10).
	The Applicant also asserts that one skilled in the art would not add a flame barrier fabric to the invention of Burke because Eaton discloses that fire retardants can be added to a mattress cover layer. The Applicant asserts that one skilled in the art would add fire retardants to the cover layer of Burke rather than add a fabric flame barrier between the cover layer and the mattress core. Applicant’s argument is not persuasive. Sytz discloses that a known problem with mattress covers is that adding fire retardants to a cover layer results in a cover layer that is undesirable to touch. Sytz solves this problem by placing a flame barrier fabric between the cover layer and the mattress core such that the cover layer comprises non-FR (flame-resistant) yarns that decorate the outer surface and the fire resistant fabric does not touch the person on the mattress (abstract and column 3, lines 26-39).
Maldonado in view of (if necessary) Eaton
	The Office took official notice that it is conventional for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress. In response, the applicant asserts that the Office has not shown this assertion to be capable of instant and unquestionable demonstration as being well-known. The applicant disagrees with the statement of official notice and asserts that documentary evidence is now required. The examiner respectfully disagrees. If an applicant adequately traverses an examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See MPEP 2144.03 and 37 CFR 1.104(c)(2). In the current instance, the applicant failed to adequately traverse the official notice because the applicant failed to state why the noticed fact is not considered to be common knowledge or well-known in the art. To adequately traverse an official notice an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See MPEP 2144.03 and 37 CFR 1.111(b). Therefore, the common knowledge or well-known in the art statement is taken to be admitted prior art. Further, Sytz discloses that it is conventional for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress (see entire document including column 1, lines 48-64, column 5, lines 46-64, and the Examples). Similarly, Burke discloses that it is conventional for mattress covers to enclose a polymeric (e.g. foam) or innerspring core mattress (see entire document including column 2, lines 48-64). 
	The applicant also asserts that Maldonado requires a liquid pervious layer on one side of the article and a liquid impervious backsheet on the opposing surface, citing Figure 3. The examiner disagrees. The applicant is referring to the embodiment of Maldonado that concerns absorbent articles such as diapers and sanitary napkins. Maldonado discloses that in “alternative embodiments” the film-coated nonwoven material may be suitable for use as a mattress cover [0032].




Maldonado in view of (if necessary) Eaton and Sytz
	The applicant provides no separate argument(s).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789